Citation Nr: 0927220	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection type II 
diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied entitlement to service connection for 
type II diabetes mellitus.  

Of preliminary importance, the claim for service connection 
for diabetes had been previously denied in an unappealed 
rating decision dated in October 1998.  

During the course of his appeal, the Veteran testified during 
a hearing at the RO before the undersigned in February 2005.  
A transcript of that hearing is of record.  

This matter was most recently before the Board in April 2007, 
when the claim was remanded to the RO for procedural and 
evidentiary development that included consideration of the 
issue on appeal as claim to reopen.  A supplemental statement 
of the case (SSOC) was issued in July 2008, which denied the 
claim to reopen the previously denied claim for service 
connection for type II diabetes mellitus.  

Finally, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	An October 1998 rating decision denied a claim for 
entitlement to service connection for diabetes on the 
basis that there was no evidence that the Veteran had a 
post-service diagnosis of diabetes related to or 
incurred in service; the RO notified the Veteran of its 
determination in writing and he did not appeal that 
action. 

2.	Evidence submitted since the RO's October 1998 rating 
decision does not bear directly and substantially upon 
the matter under consideration regarding service 
connection for type II diabetes mellitus, and is not so 
significant as to warrant readjudication of the merits 
of the claim on appeal.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied the claim 
for service connection for diabetes is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence presented since the October 1998 RO decision 
is not new and material and the claim of entitlement to 
service connection for type II diabetes mellitus is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156 (2001-2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38  C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to claim to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in letters dated in February 2002, August 2002, 
April 2004, and May 2007, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for him to 
advise VA of and to submit any further evidence that was 
relevant to the claim.  In particular, the May 2007 letter 
informed the Veteran of the specific technical meanings of 
"new" and "material," as well as the bases for the denial in 
the prior decision and described the type of evidence that 
would be necessary to substantiate the elements that were 
found insufficient in the previous denial.  Kent.  
Additionally, the May 2007 letter informed him as to 
disability ratings and effective dates.  As noted above, the 
claim was last adjudicated via an SSOC in July 2008.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records and VA treatment records.  
The Veteran also testified during a hearing before the 
undersigned in February 2005, and he and his representative 
submitted various written statements.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




II. New and Material Evidence

An October 1998 RO rating decision denied the Veteran's claim 
for entitlement to service connection for diabetes finding 
that there was no evidence that the Veteran had a post-
service diagnosis of diabetes related to or incurred in 
service.  The Veteran was notified in writing of the RO's 
action and his appellate rights and did not appeal.  Hence, 
that decision is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the RO's October 1998 
rating action included the Veteran's service medical records 
that are not referable to complaints or diagnosis of, or 
treatment for, diabetes.

Also of evidence was a September 1998 VA examination report 
indicating that the Veteran was diagnosed with diabetes 
mellitus by his physician three years earlier.  The pertinent 
examination diagnosis was Type II diabetes mellitus.

The October 1998 RO decision was final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the October 1998 RO decision that was the last final 
adjudication that disallowed the Veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to Aug. 29, 2001).  See Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, 
the Hodge decision stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the Veteran's request to reopen his current 
claim was filed in July 2001, the regulations in effect prior 
to August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

As noted, an application to reopen the Veteran's previously 
denied claim for service connection for diabetes was received 
in July 2001.  The evidence added to the file since the RO's 
October 1998 rating decision that denied his claim includes 
VA medical records and the Veteran's oral and written 
statements in support of his claim.

In his oral testimony and written statements, the Veteran 
asserts that he developed type II diabetes mellitus as a 
result of exposure to Agent Orange, jet fuels, and cold 
temperatures, while serving in Korea as a lineman working on 
the runway.  In particular, the Veteran has contended that he 
was exposed to Agent Orange that was dumped on fields outside 
of the barracks in Korea, and was used to kill vegetation 
around the flight line and generators at Korean air bases 
during the Korean Conflict.    

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for diabetes.  It does not correct the deficits in 
the evidence at the time of the RO's decision in October 
1998, nor is it so significant by itself or in conjunction 
with evidence already of record that it must be considered in 
order to fairly determine the merits of the claim.  Indeed, 
the record remains negative for any competent medical 
evidence of the claimed diabetes in service or of a nexus 
between the Veteran's service and his current type II 
diabetes mellitus disorder.  See Moray v. Brown, supra.

Even assuming, arguendo, that the appellant's claim was 
reopened it would still fail.

Pursuant to 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and diabetes mellitus becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such active duty service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

In addition, the law provides that, if a veteran, who served 
in the Republic of Vietnam was exposed to an herbicide agent 
during active military, naval, or air service, certain 
specified diseases, including diabetes mellitus, shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
(West 2002), 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Further, the United States Department of Defense (DOD) has 
confirmed that Agent Orange was used along the Demilitarized 
Zone (DMZ) in Korea from April 1968 to July 1969.  DOD 
defoliated the fields between the front line defensive 
positions and the south barrier fence.  Therefore, VA has 
determined that, if a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then herbicide exposure will be presumed on a factual basis.  
See MR21-1MR, Part IV, Subpart ii, Chapter 2 § C, 10; see 
also Combee v. Brown; Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  In such cases the disease presumptions outlined 
above will apply.  See MR 21-1 MRZ, Part IV, Subpart ii, 
Chapter 2§ C, 10; see also Veterans Benefits Administration 
(VBA) "Fact Sheet" distributed September 2003.

The Veteran's service records demonstrate that he served in 
Korea while on active duty from 1951 to 1955.  He did not 
serve in the Republic of Vietnam during the Vietnam era or 
along the DMZ in Korea from April 1968 through July 1969.  
Thus, his claim for presumptive service connection for type 
II diabetes mellitus based on exposure to Agent Orange would 
fail.  

Moreover, although the evidence shows that the Veteran 
currently has type II diabetes mellitus, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his endocrine system was 
normal on separation from service and the first post service 
evidence of record of diabetes is from approximately 1995, 
more than 40 years after the Veteran's separation from active 
service.  In short, no medical opinion or other medical 
evidence relating the Veteran's type II diabetes mellitus to 
service or any incident of service has been presented and his 
claim would fail.

Thus, here, as was the case at time of the RO's October 1998 
decision, the objective and competent evidence fails to 
demonstrate that the Veteran's type II diabetes mellitus is 
related to his period of active service, including his 
exposure to Agent Orange.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has medical training to provide competent medical evidence as 
to the etiology of the claimed diabetes mellitus.

Here, the Veteran has not submitted any medical opinion or 
other medical evidence that adequately supports his claim.  
The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to his currently 
claimed type II diabetes mellitus.  Thus, this claim would, 
even if reopened, be denied.  38 U.S.C.A. §§ 1110, 1116, 
5107(a); 38 C.F.R. §§ 3.303, 3.304 (2008). 

Consequently, the Board finds that the evidence received 
since the October 1998 RO decision that denied the Veteran's 
claim for service connection for diabetes is cumulative of 
the evidence previously considered by the RO and is not so 
significant, by itself or in conjunction with evidence 
already of record, to warrant reconsideration of the merits 
of the claim on appeal.  As the evidence received since the 
October 1998 RO decision that denied the claim for service 
connection for diabetes is not new and material, it follows 
that the claim for service connection for type II diabetes 
mellitus may not be reopened.
ORDER

The Veteran's application to reopen his previously denied 
claim for entitlement to service connection for type II 
diabetes mellitus is denied.  



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


